Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               January 05, 2021

The Court of Appeals hereby passes the following order:

A20A2048. BOWERS v. THE STATE.

      On June 9, 2020, this Court granted Appellant’s application for discretionary
appeal. Having reviewed the parties’ briefs and the complete record now before us,
we DISMISS the appeal as improvidently granted.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       01/05/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.